Title: To Thomas Jefferson from James Westwood Wallace, 25 June 1821
From: Wallace, James Westwood
To: Jefferson, Thomas


              dear Sir,
            Fauquier
June 25. 21
          Mr Rodes affords me an opportunity of sending to you a few articles which I hope will arrive safe and be acceptable: their labels will give all necessary information.Since I saw you three years ago, great changes have been effected in my more immediate feelings: death has devoured all of my friends: circulating blood warms not a breast which affords a pleasant and safe anchorage for my friendship: bereft of the heavenly pleasure of friendships formed in youth before the soul becomes deformed by conflicting emotions,  and being overloaded by political and religious persecutions, I am anxious to seek a new abode. tis my wish to obtain a little appointment from Mr Monroe, but, being naked of friends, and unwilling to receive recommendation from character of no great weight, I shall approach him awkwardly since I am a stranger to adulation and the fashionable low, but winning arts of the times.  my respects to Mrs Randolph & familygod bless you Mr JeffersonJames W. Wallace